Citation Nr: 0418299	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

4.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 2001 
and September 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that during a March 2004 hearing, the veteran 
withdrew from appellate consideration the issue of 
entitlement to service connection for an eye injury.


REMAND

The veteran seeks higher rating evaluations for his service-
connected disabilities.  He indicates that these 
disabilities are manifested by greater symptomatology than 
assessed since the last comprehensive VA examination.  In 
such cases, another VA examination is required. VAOPGCPREC 
11-95 (April 7, 1995).

The Board finds that a contemporaneous and thorough VA 
examination, coupled with a careful review of the clinical 
records concerning the history of the veteran's complaints, 
is required in this instance.  In that regard, the findings 
of such an examination and resultant medical opinion would 
be of assistance to the Board in determining the nature and 
severity of the service-connected disabilities.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

With respect to the claim for service connection for post-
traumatic stress disorder, the Board notes that the veteran 
has asserted he suffers from psychiatric disability, claimed 
as post-traumatic stress disorder (PTSD), which is related to 
his period of military service.  A preliminary review of the 
record discloses that the veteran has been diagnosed with 
psychiatric disability evaluated as PTSD. 

In this regard, a February 2000 report of PTSD Assessment 
indicated the veteran's symptoms did not meet the diagnostic 
criteria for PTSD.  However, a VA PTSD Intake Assessment 
revealed results which met the full diagnostic criteria for 
PTSD.  

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  However, VA 
regulations reflect that symptoms attributable to PTSD are 
often not manifested in service. Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of service), his lay 
statements alone are satisfactory evidence to establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

A preliminary review of the record discloses the veteran 
provided a statement concerning his in-service stressors; 
however, the RO noted the statement did not provide 
sufficient specificity of detail to permit a meaningful 
search to verify the reported events.  It does not appear 
that any further attempt has been made to obtain a more 
detailed stressor statement.  During his March 2004 hearing, 
the veteran reported a childhood friend was killed in a 
mortar attack; that he witnessed several bodies lying on the 
grounds of an air terminal that underwent mortar attack and 
assisted with the removal of debris and body parts in the 
area; and that he feared potential explosions due to his 
proximity to a facility in which liquid oxygen was stored.

Additionally, the record shows the veteran recently 
submitted medical records and written argument in support of 
his claims.  The record does not reflect that the additional 
evidence has been considered by the RO, and waiver of such 
consideration was declined at the March 2004 hearing.  
Therefore, this matter will be remanded to the RO for review 
and preparation of a Supplemental Statement of the Case 
(SSOC), in the absence of a waiver of such review.  See 38 
C.F.R. § 20.1304 (2003).

In consideration of the foregoing, the Board has determined 
that further development is warranted in this matter prior 
to the Board's review.  Accordingly, to ensure due process 
and provide the veteran full consideration of his appeal, 
this case is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. for the following action:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b). 

2.  The RO should request the veteran to 
identify all health care providers who may 
possess additional relevant treatment 
records, to include records of more recent 
treatment for the disabilities which are the 
subject of this appeal.  With any necessary 
authorization from the veteran, the RO should 
attempt to obtain copies of treatment records 
from all sources identified by the veteran 
which have not been previously secured.

3.  The RO should contact the veteran and 
request that he provide additional 
information regarding his reported stressors. 
This information should include the 
approximate month, and the year, the 
location, his assigned unit, and the units of 
assignment of any other individuals involved 
in any claimed stressful event. The veteran 
should be told that the information is 
necessary to obtain supportive evidence of 
the stressful events and that failure to 
respond may result in adverse action. 

4.  The RO should prepare a summary of all of 
the claimed stressors reported by the veteran 
in previous statements.  The reported 
stressors should be referred to U.S. Armed 
Services Center for Research of Unit Records 
or the Naval Historical Center, Building 57, 
Washington Navy Yard, Washington D.C. 20374- 
5060 as appropriate for verification and 
confirmation.  The RO should request any 
information available which might corroborate 
the veteran's alleged stressors and any other 
sources which may have pertinent information. 

5.  The RO should make a determination as to 
whether the appellant was engaged in combat 
with the enemy.

6.  The veteran should be afforded a VA 
examination to determine the nature, 
severity, and etiology of any mental disorder 
diagnosed, to include PTSD.  The RO should 
provide the examiner with a summary of the 
stressors verified by the RO, and the 
examiner should be instructed that only these 
events may be considered for the purpose of 
determining whether exposure to an in-service 
stressor has resulted in the veteran's 
current psychiatric symptoms.

If PTSD is diagnosed, the examiner should 
specify which stressor(s) was(were) used as 
the basis for the diagnosis, whether the 
stressors found to be established by the 
record were sufficient to produce PTSD, and 
whether there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established by 
the record.

If a mental disorder other than PTSD is 
diagnosed, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
such disorder is related to service.

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report. A complete rationale should be 
provided for any opinion expressed.


7.  The veteran should be afforded a VA 
audiology examination to determine the nature 
and extent of his current hearing loss.  The 
claims folder should be made available to the 
examiner for review in conjunction with the 
examination.  All indicated studies and tests 
should be accomplished and the findings 
reported in detail.

8.  The veteran should be scheduled for VA 
examination of the rectum and anus.  The 
medical history should include a description 
of any interference with activities due to 
hemorrhoids and the frequency of any 
recurrences.  The examiner should 
differentiate between internal, external, 
prolapsing, ulcerated, or thrombotic 
hemorrhoids.  The description should include 
the location of the hemorrhoids and any 
complications experienced, such as pain, 
bleeding, or tenesmus.  All indicated testing 
should be conducted.  The claims folder 
should be made available to the examiner for 
review in conjunction with the examination. 

9.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.  

The case should then be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this matter.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




